Title: To George Washington from Daniel Parker, 20 October 1783
From: Parker, Daniel
To: Washington, George


                        
                            Sir
                            New York Octr 20th 1783
                        
                        This Day I have dine’d with Sir Guy Carleton, and he has repeated to me his Intentions of leaving this City in
                            all next month. the Transports that are Necessary for this Purpose will (he Supposes) be here before the 10th proxo, and
                            as every Preparation is made that can be, previous to the Arrival of the Ships, but little Time will be Necessary to
                            Embark the Troops. from his Conversation I have no doubt. but they will be all on Ship board by the 25th Novemr—from
                            Several Circumstances, I have some reason to Suppose that Sir Guy Expects Information by the next Packet of his being
                            appointed Embassader from Great Britain to the United States, and that Mr Morgan will return as Secretary to the Embassy.
                        Some of the Principal Characters here, who Intend leaving the place, are very Tardy in their Preparations,
                            which in the Course of Conversation I Observ’d to Sir Guy. who Answer’d that he had given them Ample Time for that Purpose;
                            and, no delay could take place on that Account.
                        Mr Francis has not yet been able to procure a Cook, the Man that had promised him; and of whom I spake to
                            your Excellency is not permitted to leave the Officer, with whom he was engaged, neither does he discover that Inclination
                            at present, that he did; when he was first Applied to—Mr Francis promises to use every means to procure
                            a proper Person—but it is uncertain when it will be in his Power—Colo. Cobb has been informed by Mr
                            Francis of the Difficulty in Procur’g one.
                        Enclosed your Excellency will find Mr Searle Receipt for £72 Sterlg—by the next Opportunity I shall forward
                            the accounts. I have the honor to be, with the most perfect Respect your Excellencys Faithful & Obt Servt
                        
                            Danl Parker
                        
                     Enclosure
                                                
                            
                                New York 18th October 1783
                            
                            Received of Daniel Parker Esqr. the Sum of Seventy Two Pounds Sterling, being the Amount of Two Pipes of
                                Wine shiped for His Excellency General Washington by Messrs John Searle & Co. of Madeira.
                            
                                John Searle Junr
                            
                            
                                £72 Str.
                            

                        
                        
                    